DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 04/13/2021.  In virtue of the communication:
Claims 1-13 are present in the instant application.
Claims 3, 5 and 6 are currently amended.
Claims 11-13 are newly added.
The references cited in the Information Disclosure Statement (IDS) filed on 04/13/2021 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Statement of Reasons for Allowance
Claims 1-13 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a dimming signal processing circuit having multiple functions, comprising a dimming signal input terminal and a dimming signal output terminal, characterized in that the dimming signal processing circuit further comprises an input signal processing circuit, a modulation circuit, an isolation circuit and an output shaping circuit connected in cascade to the dimming signal input terminal, and an oscillation signal output circuit connected to the modulation circuit, wherein the output shaping circuit comprises a plurality of signal output circuits connected to the dimming signal output terminal respectively” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-13 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Zhou (U.S. Pub. 2013/0334980 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844